internal_revenue_service number release date index number --------------------------------------------------------- ----------------------------------------------- ------------------------------------------------ ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ----------- telephone number -------------------- refer reply to cc fip b02 plr-106687-15 date date legend -------------------------------------------------- fund ----------------------------------------------------------- trust state a manager accountant accountant accountant date date date date date date ------------------------------- ------------ ------------------------------- --------------------------------- ------------------------- ---------------- ------------------------ ----------------------- -------------------------- ----------------- ----------------- -------------------- dear -------------------- this is in reply to a letter dated date submitted on behalf of fund fund requests an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_855 of the internal_revenue_code facts fund is a series_fund of trust a state a statutory trust registered as an open- ended management investment_company under the investment_company act of u s c 80a-1 et seq as amended fund has elected to be and intends to qualify each year as a regulated_investment_company ric under sec_851 plr-106687-15 trust engaged manager to perform overall supervision and management services for fund in that capacity manager engaged accountant to prepare fund’s federal_income_tax returns and accountant to review fund’s federal_income_tax returns accountant has provided tax compliance services and has prepared fund’s federal_income_tax returns since fund’s inception on date on date manager hired accountant to replace accountant as the reviewer of fund’s federal_income_tax returns for the tax_year ended date tax_year fund filed a timely request for an extension of time to file form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns until date after the close of tax_year fund declared dividends which it paid prior to any other regular dividend following the declaration on its tax_year form 1120-ric u s income_tax return for regulated_investment_companies fund’s 1120-ric fund intended to make an election under sec_855 and accordingly treated those dividends declared and distributed in accordance with the limitations set forth in sec_855 and respectively as having been paid during tax_year a few days prior to date the extended due_date of fund’s 1120-ric a senior manager at accountant signed as preparer fund’s 1120-ric and forwarded it via next day mail to manager addressed to the secretary and treasurer of fund the cfo of manager who is also the secretary and treasurer of fund received the package from accountant on date in tax years prior to tax_year an employee of accountant had signed fund’s return as the preparer and forwarded it to a director of manager for signature and filing because accountant and the cfo of manager were unaware of the process used by accountant and the director of manager fund’s 1120-ric was not timely filed the cfo of manager assumed accountant had filed fund’s 1120-ric and that the delivery from accountant was a copy for the files consequently the cfo of manager did not open the package until after date and fund’s 1120-ric was not timely filed fund’s 1120-ric was filed on or about date when the cfo of manager realized that fund’s 1120-ric had not been timely filed he promptly contacted accountant and filed this letter_ruling request fund has submitted the affidavit of the cfo of manager secretary and treasurer of fund and the affidavit of an employee of accountant in support of this requested ruling the following representations are made in connection with the request for an extension of time plr-106687-15 the request for relief was filed before the failure to make the regulatory election was discovered by the service granting the relief requested will not result in fund having a lower tax_liability in the aggregate for all years to which the election applies than it would have had if the election had been timely made taking into account the time_value_of_money fund does not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 at the time it requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences fund did not choose to not file the election fund is not using hindsight by basing this request on knowledge of events occurring after the due_date of the election no intervening events have occurred to make the election more advantageous to fund law and analysis sec_855 provides that if a ric declares a dividend prior to the time prescribed by law for the filing of its return for a taxable_year including the period for any extension of time granted for filing such return and distributes the amount of such dividend to shareholders in the 12-month_period following the close of such taxable_year and not later than the date of the first regular dividend payment made after such declaration the amount so declared and distributed shall to the extent the company elects in such return in accordance with regulations prescribed by the secretary be considered as having been paid during such taxable_year except as provided in subsections b c and d sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin plr-106687-15 sec_301_9100-3 through c i sets forth rules that the service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election moreover a taxpayer will be deemed not to have acted in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301 c ii provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion based upon the facts and representations submitted we conclude that fund has shown good cause for granting a reasonable extension of time to make an election under sec_855 since fund filed its1120-ric on or about date fund’s election plr-106687-15 to treat dividends declared and distributed in accordance with sec_855 for tax_year as described in this letter will be treated as having been timely made despite having been made after the due_date prescribed for making the election this ruling is limited to the timeliness of the filing of fund’s election under sec_855 this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed regarding any material_item or representation on fund’s form 1120-ric furthermore no opinion is expressed regarding whether fund qualifies as a ric no opinion is expressed with regard to whether the tax_liability of fund is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent sincerely susan thompson baker___________ susan thompson baker senior technician reviewer branch office of associate chief_counsel financial institutions products
